Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-18-00715-CV

                                      Kenneth J. THOMAS,
                                           Appellant

                                                 v.

                                   ARRIBA APARTMENTS,
                                         Appellee

                   From the County Court at Law No. 10, Bexar County, Texas
                                Trial Court No. 2018CV04988
                           Honorable Karen Crouch, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment of possession
is VACATED because the issue of possession is moot. The remainder of the trial court’s judgment
is AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this
appeal because he qualified as indigent under TEX. R. APP. P. 20.

       SIGNED September 4, 2019.


                                                  _____________________________
                                                  Sandee Bryan Marion, Chief Justice